This cause is identical in all essential features with the case of Chicago, Rock Island   Pacific Railway Co., a corporation, Plaintiff in Error, v. F.F. McGill, Defendant in Error (No. 6824) 63 Okla. 64, 162 P. 705, wherein a motion to dismiss the proceeding in error, upon the ground that the ninth subdivision of section 5033, Rev. Laws 1910, was not applicable to proceedings pending at the time of the adoption of the Harris-Day Code, has just been sustained.
There is also a motion to dismiss this proceeding in error upon the same ground, which must be sustained for the reasons stated in the former opinion. It is so ordered.
All the Justices concur.